IN THE
                         TENTH COURT OF APPEALS

                                No. 10-18-00067-CR

LEXINGTON LAINE MCFARLAND,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No. 2
                          McLennan County, Texas
                         Trial Court No. 20170032CR2


                             ABATEMENT ORDER


      Appellant, Lexington Laine McFarland, was convicted of driving while

intoxicated. See TEX. PENAL CODE ANN. § 49.04 (West 2011). The Clerk’s record in this

appeal has been filed. It reflects that appellant was represented by counsel at trial but

that trial counsel was permitted to withdraw from representing McFarland. We do not

know whether new counsel has been appointed or retained to represent McFarland on

appeal.
       Accordingly, this appeal is abated to the trial court to determine whether: 1)

McFarland is indigent; 2) the court will appoint new counsel for McFarland; or 3)

McFarland will hire new counsel or represent himself on appeal. See TEX. CODE CRIM.

PROC. ANN. arts. 1.051, 26.04 (West 2005 & 2009). If necessary, a hearing to make these

determinations should be held within 14 days from the date of this order. The Clerk’s

and Reporter’s Records containing the trial court’s written or oral findings and rulings, if

any, are ordered to be filed within 28 days from the date of this order.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed March 28, 2018




McFarland v. State                                                                    Page 2